DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-5, 8, 9, 11-18 and 21-23 are pending. Claims 11, 12, 17 and 18 are withdrawn. Claims 1-5, 8, 9, 13-16 and 21-23 are presented for examination.

Response to Arguments
Applicant's arguments filed 12/6/2021, as they relate to the newly applied rejections, have been fully considered but they are not persuasive. The applicant argues that Dresser is directed towards treatment of simulated, textured wood grain surface of a door and relates to fiberglass doors. Applicant further notes that the problem related to RMA chemistry is particularly relevant to wood coatings. Therefore, applicant contends that Dresser would not form a promising starting point when looking for a solution like the present invention. However, the Examiner disagrees, and notes that Dresser specifically recites that the scope of their invention is not limited to fiberglass doors and is applicable to pressed wood products as well (column 3, lines 41-45).
	With respect to Dean, the applicant argues that Dean describes the use of a primer for improving adhesion of non-RMA-based coatings and that the siloxane is optional and only suggested for imparting nickel scrape resistance which is not a problem faced in the present invention. First, Dean does not specifically recite multilayer coatings including RMA-based 
With regards to Brinkhuis, the applicant argues that the prior art does not teach the use of the RMA compositions in combination with the other features of the invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the Examiner maintains that the amended kit claims are obvious over the combination of Dresser, Dean and Brinkhuis as presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 21 recites “The insulating composition according to claim 1”. However, claim 1 is drawn to a kit. Therefore, it is unclear whether claim 21 is directed to the kit of claim 1 which then further limits the insulating composition a) of the kit or if the claim is directed only towards an insulating composition not including the other elements of the kit. Thus, claim 21 is indefinite. For examination purposes, the claim has been interpreted as “The kit of claim 1, wherein in the insulation composition a) each of the said at least one siloxane or their mixtures”.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 is directed to a kit. Claim 21 recites “the insulating composition according to claim 1” and is thus directed towards a different invention and does not limit the subject 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
3.	Claims 1-5, 8, 9, 13-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresser (U.S. Pat. No. 6979475) in view of Dean et al. (WO 2007/130849) and Brinkhuis et al. (U.S. PGPUB No. 2018/0163083).

	Regarding claims 1-5, 8, 9, 13-16 and 21-23, Dresser teaches a kit (column 6, line 65) for treating pressed wood products (column 3, lines 41-43) comprising: a primer (which is also an insulating composition, see column 6, line 66); a paint (column 6, line 66) and a stain (column 6, line 66). Dresser fails to teach the primer/insulating composition having a composition as claimed in claims 1-5, 9, 13-16 and 21 and the paint being an RMA-based paint as claimed in claims 8, 9, 22 and 23.
	First, Dean teaches a toner (comparable to a primer, see claim 1) in combination with a stain (see claim 1) for application to substrates, such as pressed wood products (0059), wherein the toner comprises: a film-forming resin (abstract), which can be cellulose acetate butyrate (0025) in an amount of 0.25-15% by weight based on the total weight of the composition (0026, note that overlapping ranges are prima facie evidence of obviousness); a diluent (abstract), such as water or alcohol (0047) and a siloxane, such as aminopropyltrimethoxysilane (0054, and note that this meets the limitations of formula II), in an amount of 0.1-2% by weight based on the total composition (0026, 0046, 0057, and note that overlapping ranges are prima facie evidence of obviousness). Dean additionally teaches the inclusion of an amine as a colorant (0041), wherein the total amount of the amine as a colorant (1-6% by weight, see 0046) and the siloxane (0.1-2%, see above) is from 1.1-8% by weight (note that overlapping ranges are prima facie evidence of 
	Second, Brinkhuis teaches an RMA-based crosslinkable paint (abstract) comprising: a component having at least two acidic protons in activated methylene or methyne groups (claim 1); a component having at least 2 unsaturated groups (claim 1); and a base (claim 1). Brinkhuis also teaches the paint comprising a component to regulate reactivity (0082) which has a pKa between 7-13 (0083) and can be a compound such as a succinimide (0084). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Brinkhuis’s RMA based paint composition for Dresser’s paint. One would have been motivated to make this modification as Brinkhuis teaches that the RMA based paint is easy to clean and low in dirt pickup (abstract).

Conclusion
	Claims 1-5, 8, 9, 11-18 and 21-23 are pending. 
Claims 11, 12, 17 and 18 are withdrawn. 
Claims 1-5, 8, 9, 13-16 and 21-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT S WALTERS JR/
February 15, 2022            Primary Examiner, Art Unit 1759